COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-430-CV
 
 
IN RE GERALD ANTHONY
WRIGHT                                           RELATOR
                                                                                                           
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                                  MEMORANDUM
OPINION[1]
                                                  ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Relator was unable to furnish us
with a file-marked copy of his motion for DNA testing, and the trial court has
confirmed by telephone that it has not received Relator=s motion
for DNA testing.  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL:  WALKER,
LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: 
December 16, 2008




    [1]See
Tex. R. App. P. 47.4.